In an action for malicious prosecution, plaintiff had a verdict. (Appeal No. 1.) Judgment reversed on the law and the facts and in the interests of justice; and a new trial granted, with costs to appellants to abide the event. There were prejudicial errors during the trial in respect to comments made and inaccurate and improper illustrations given, and in the charge; so that the trial was not entirely fan and impartial. In particular it was error to charge the jury concerning the complaint or information filed with the magistrate, for the action *862was not based on the charges therein but rather upon the falsity of defendants’ evidence on the examination and the alleged suppression of the truth in respect to the facts; and there was error in the charge as to punitive damages. (Appeal No. 2.) Appeal from order denying defendants’ motion for a new trial dismissed, without costs. Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ., concur.